84063: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33996: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84063


Short Caption:COLLINS (ZAON) VS. JUSTICE CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - 20CR041639, A838502Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/19/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerZaon CollinsDavid Z. Chesnoff
							(Chesnoff & Schonfeld)
						Richard A. Schonfeld
							(Chesnoff & Schonfeld)
						


Real Party in InterestThe State of NevadaEric A. Bauman
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentLas Vegas Township Justice Court


RespondentSuzan Baucum





Docket Entries


DateTypeDescriptionPending?Document


01/11/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


01/11/2022Petition/WritFiled Petition for Writ of Mandamus/Prohibition Regarding the Justice Court's Denial of the Motion to Dismiss Charges With Prejudice. (SC)22-01175




01/11/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-01176




01/11/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-01177




03/11/2022Order/ProceduralFiled Order/Answer Writ Petition.  Real party in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer, including authorities, against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)22-07845




04/08/2022Petition/WritFiled State's Answer to Petition for Writ of Mandamus or Prohibition. (SC)22-11138




04/20/2022Petition/WritFiled Petitioner's Reply to Answer to Petition for Writ of Mandamus/Prohibition Regarding the Justice Court's Denial of the Motion to Dismiss Charges With Prejudice. (SC)22-12558




09/19/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Southern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-29376




09/27/2022MotionFiled Petitioner's Motion for Reconsideration of Order Submitting for Decision Without Oral Argument and Request for Oral Argument. (SC)22-30235




10/06/2022Order/ProceduralFiled Order Denying Motion. Petitioner has filed a motion for reconsideration of this court's decision to submit this petition for decision without oral argument.  The motion is denied. (SC)22-31523




10/31/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED". SNP22 - JH/LS/DH. (SC)22-33996




11/02/2022Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC) (REJECTED PER 11/2/2022 NOTICE)


11/02/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-34415




11/03/2022Post-Judgment PetitionFiled Petitioner's Petition for Rehearing. (SC)Y22-34588




11/03/2022Filing FeeFiling fee paid. E-Payment $150.00 from Richard A. Schonfeld



Combined Case View